Title: To Thomas Jefferson from Mary Underwood, 21 January 1809
From: Underwood, Mary
To: Jefferson, Thomas


                  
                     
                        to the Right Honourabel Mr Jefferson President of the United States 
                     
                     janary 21: 1809
                  
                  i Bagg pardon for so bold a tempt to ofer to ask releaf from your Bounty full hand—But nesity oblidges mee i have for a bou 3 years past seported my Self & two Children By working on mens Clothing from the Taylors But Sence your honours have Been pleased to Lay on the inbargo theyr has Been noo work too doo which has destrest mee & Brought mee too want Bread after Seling what Littel i had Round mee hopeing it wld Bee taken of But i Can not Subsist no Longer their fore I Sincerly pray your hiness will hear the Prayers of a widow & Helpless orphans & bee Stow what ever your honour will Beestow shall for ever have the prayers of your destrest sarvant
                  
                     Mary underwood 
                     
                  
               